DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the sorting device comprising a tray portion supported on the base portion and capable of reciprocating in a sheet width direction perpendicular to a sheet discharging direction, the tray driving portion including an output member having a second boss portion coupled with a top end of the first boss portion on the input member via a ratchet mechanism, and configured to output the rotation driving force to the tray portion, the ratchet portion including an urging member which urges the input gear in a direction approaching the output member, and the ratchet mechanism operates such that, when a predetermined or heavier load is applied to the output member via the tray portion, the input member is pushed down against the urging force of the urging member and engagement between the first and second ratchet teeth is released in combination as claimed in claim 1. Claims 2-6 depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugiyama et al. (US PGPub 2015/0239702 A1) teaches a tray movable in a direction perpendicular to the sheet output direction (figure 6), including a motor (driving 37), a gear portion (37), and a link mechanism (36) configured to convert rotary motion to linear motion of the tray; however Sugiyama et al. does not teach or suggest the tray driving portion including an output member having a second boss portion coupled with a top end of the first boss portion on the input member via a ratchet mechanism, and configured to output the rotation driving force to the tray portion, the ratchet portion including an urging member which urges the input gear in a direction approaching the output member, and the ratchet mechanism operates such that, when a predetermined or heavier load is applied to the output member via the tray portion, the input member is pushed down against the urging force of the urging member and engagement between the first and second ratchet teeth is released in combination as claimed.
Tsuji (US PGPub 2008/0186522 A1) teaches a tray movable in a direction perpendicular to the sheet output direction (figures 1-3 and abstract), including a motor (18), and a link mechanism (12) to convert rotary motion to linear motion (paragraph [0068]); however, Tsuji does not teach or suggest the tray driving portion including an output member having a second boss portion coupled with a top end of the first boss portion on the input member via a ratchet mechanism, and configured to output the rotation driving force to the tray portion, the ratchet portion including an urging member which urges the input gear in a direction approaching the output member, and the ratchet mechanism operates such that, when a predetermined or heavier load is applied to the output member via the tray portion, the input member is pushed down against the urging force of the urging member and engagement between the first and second ratchet teeth is released in combination as claimed.
Nagasako et al. (US PGPub 2002/0158405 A1) teaches a tray movable in a direction perpendicular to the sheet output direction (see figure 7) including a motor (44), a supporting shaft (42), a gear portion (43), a first boss portion (41); however, Nagasako et al. does not teach or suggest the tray driving portion including an output member having a second boss portion coupled with a top end of the first boss portion on the input member via a ratchet mechanism, and configured to output the rotation driving force to the tray portion, the ratchet portion including an urging member which urges the input gear in a direction approaching the output member, and the ratchet mechanism operates such that, when a predetermined or heavier load is applied to the output member via the tray portion, the input member is pushed down against the urging force of the urging member and engagement between the first and second ratchet teeth is released in combination as claimed.
Emoto et al. (US PGPub 2019/0366746 A1) teaches a tray movable in a direction perpendicular to the sheet output direction (figures 15-16A), however, Emoto et al. does not teach or suggest the tray driving portion including an output member having a second boss portion coupled with a top end of the first boss portion on the input member via a ratchet mechanism, and configured to output the rotation driving force to the tray portion, the ratchet portion including an urging member which urges the input gear in a direction approaching the output member, and the ratchet mechanism operates such that, when a predetermined or heavier load is applied to the output member via the tray portion, the input member is pushed down against the urging force of the urging member and engagement between the first and second ratchet teeth is released in combination as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER BAHLS/           Primary Examiner, Art Unit 2853